Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 12/22/2021. In virtue of this communication, claims 1-15, 18-22 are allowed.

 Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 12/22/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.



Reasons for Allowance

Claims 1-15, 18-22 are allowed. 
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Hakim et al. (US 2015/0229838): discloses a method, computer readable medium and an apparatus are presented for providing composition and position guidance for a camera. One method includes detecting an image received on a capturing device. The image is analyzed to identify objects and determine attributes of the objects. Suggestions are provided to adjust at least one of position or setting of the capturing device in accordance to rules, based on the analysis of the image. Adjustment of the capturing device based on the suggestions provided, are detected and used to receive an adjusted image. The adjusted image is captured by the capturing device. (Abstract)
Waechter-stehle et al. (US 10,709,425): discloses the present invention relates to an ultrasound imaging system (10) comprising: an image processor (34) configured to receive at least one set of volume data resulting from a three-dimensional ultrasound scan of a body (12) and to provide corresponding display data, an anatomy detector (38) configured to detect a position and orientation of an anatomical object of interest within the at least one set of volume data, a slice generator (40) for generating a plurality of two-dimensional slices from the at least one set of volume data, wherein said slice generator (40) is configured to define respective slice locations based on the 
Chen et al. (US 2014/0050367): discloses a method for providing real-time feedback of an estimated quality of a captured final image, the method including obtaining a preliminary image, calculating a quality score of the preliminary image, and in response to the quality score of the preliminary image exceeding a threshold quality value, taking a first action.
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
As per Independent claims 1 and 14 claims, The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a 
Dependent Claims are allowable due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.